 160DECISIONSOF NATIONALLABOR RELATIONS BOARDFortLockCorporationandLocal 44A,ServiceEmployees International Union,AFL-CIO-CLC.Cases 13-CA-13034 and 13-RC-13232January 15, 1975DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY ACTING CHAIRMAN FANNING ANDMEMBERSKENNEDY AND PENELLOOn September 26, 1974, Administrative Law JudgeJohn P. von Rohr issued the attached Decision inthisproceeding.Thereafter the Respondent filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions 2 of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, asamended,theNational LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Fort Lock Corpora-tion,RiverGrove,Illinois,itsofficers,agents,successors,and assigns,shall take the action set forthin the said recommended Order.[DirectionofSecond Election andExcelsiorfootnote omitted from publication.]iThe Respondent has excepted to certain credibility findings made bythe Administrative Law Judge.It is the Board's establishedpolicy not tooverruleanAdministrativeLaw Judge'sresolutionswith respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.StandardDry WallProducts,Inc.,91NLRB 544 (1950),enfd. 188 F.2d 362(C.A. 3, 1951).We havecarefully examined the record and find no basis for reversing such findings.2No exceptions were filed to the Administrative Law Judge's conclusionthat the General Counsel has not established that Respondent discriminatedagainst Socorro Cervantes.DECISIONSTATEMENT OF THE CASEJOHNP. VONROHR,Administrative Law Judge: Upon acharge filed on February 5, 1974,the General Counsel oftheNationalLaborRelations Board,by theRegionalISubsequent to the hearing, a brief on behalf of the Respondent wassubmitted by Adams,Fox, Marcus&Adlstein, of Chicago,Illinois.2 The answer on behalf of Respondent was filed by Attorney Michael J.Rybicki,who was released by Respondent as its attorney prior to thehearing.On August 26, 1974,Ireceived a motion to strike or in thealternative to reopen the record in this proceeding from Attorney Rybicki.DirectorforRegion13 (Chicago,Illinois),issued acomplainton April 30, 1974,againstFort Lock Corpora-tion,herein called the Respondentor the Company,'alleging that it had engaged in certainunfair laborpractices within the meaning of Section 8(a)(1) and (3) oftheNationalLaborRelationsAct, as amended,hereincalledtheAct.This case was consolidated 'with aproceeding involving objectionsto conductaffecting theresults of an election(Case 13-RC-13232). The Respon-dent filed an answerdenying theallegations of unlawfulconduct alleged in the complaint.2Pursuant to notice, a hearing was held beforeAdminis-trative LawJudge John P. von Rohr inChicago,Illinois,on July10 and 11,1974. Briefs werereceived from theGeneral Counsel and the Respondenton August 20, 1974,and theyhave been carefully considered.Upon the entirerecordin this case,and from myobservation of the witnesses, I herebymake the following:FINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENTThe Respondent is a Delaware corporation maintaininga facility at River Grove,Illinois, where it is engaged in themanufacture of locks.During the calendar yearprecedingthe hearing herein,Respondent received materials valuedin excess of $50,000 directlyfrom suppliers located outsidethe State of Illinois.The Respondent concedes,and Ifind,that it is engagedin commercewithin themeaning of Section2(6) and (7) ofthe Act.II.THELABOR ORGANIZATION INVOLVEDLocal 44A,ServiceEmployees InternationalUnion,AFL-CIO-CLC, hereincalled theUnion,isa labororganization within the meaning of Section 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA.Backgroundand IssuesThe Unioncommenced an organizing campaign amongRespondent's production and maintenance employees inSeptember 1973. Following a representationpetition filedon November 6, 1973,3 an election was held onFebruary 8,1974. Losingthe electionby a vote of 52-10, the Unionfiled objections to the electionon February 15, 1974, saidobjectionssubsequentlybeing consolidated with thecomplaint herein.The complaintallegesthatRespondentviolated Section8(aX3) of the Actby discharging employeesJuanita Diaz,Ismael Diaz,and Rosario Padillaon February 18, 1974,and be refusing to recall SocorroCervanteson or afterFebruary 1, 1974.It is also alleged that RespondentThe motion to strike refers to certain testimony by Respondent's president,Sidney Falk, concerning alleged legal advice he received from AttorneyRybicki with reference to formation of an in-plant union.Inasmuch as Ihave not relied on any of this testimony(tr. p. 167,11.21-25) in making anyof the findings herein, I do not deem it necessary to pass on this motion.3Case 13-RC-13232.216 NLRB No. 31 FORT LOCK CORPORATION161engaged invarious other acts and conduct independentlyviolative of Section 8(axl) of the Act.B.Interference,Restraint,and CoercionAs background to certain conversations and meetingswhichwere held between Sidney Falk, Respondent'spresident and its sole owner,it is preliminarily noted thatcopies of the following document,which bear the date ofAugust31, 1973,and copies of which were made inSpanish and English,wereshortlythereafter distributedamong the employees: 4SINCE THERE WERE PRIOR UNION ACTIVITIES. IT ISSUGGESTED THAT AN INFORMAL UNION OF THEEMPLOYEES SHOULD BE FORMED.TO WHICH NO ONE WILLHAVE TO PAY DUES.ITWILL BE A COMMITTEE OF 6PERSONS SELECTED BY THE EMPLOYEES OF THE COMPANYTO REPRESENT THEM ALL.THE COMMITTEEWILLBE ELECTED BY THE EMPLOYEES.THISCOMMITTEEWILL MEET TWO TIMES A MONTHTOGETHER WITH THE EMPLOYER AND SUPERVISORS OFTHE COMPANY.THE MEETINGS WILL BE ON THE FIRST ANDTHIRD WEEKENDS OF EACH MONTH IN THE COMPANYCAFETERIA.AT THESE MEETINGS ALL THE EMPLOYEES MAYATTEND WHOWISH TO DO SO. IN ORDER TO OPPOSEEVERY KIND OF DEMAND OR COMPLAINT WHICH THEYHAVE.employees to vote against the Union and that he should tellthem "whatsoever I told you." 7Employees Juanita Diaz and Socorro Cervantes testifiedabout a series of meetings which Falk held with theemployees in the company cafeteria during the months ofSeptember,October, and November 1973. According totheir testimony, which I credit, at an October meeting Falktold the employees that they were to choose six employeesto "represent" them. In this connection he stated that withrepresentationof this type they would not have to paydues, whereasthey would be required to pay dues if theyselected an outside union.Itwas at a subsequent meeting,according to Diaz,thatFalk in fact selected the sixemployees who were to act as the employees'representa-tive. In addition, Diaz and Cervantes credibly testified thatat the latter meeting Falk told the employeesthat he didnot want an outside union and that he would close theplant if the Unioncame in.Concerning any threat to sell the plant, Falk concededtelling his"executive staff"that he would sell the plant iftheUnion came in,but testified that"Ididn't tell ourpeople that."However,his testimony in this regard wasrambling and confused,and also involved a conversationwith someone he identified only as"thisman." Since thistestimony is revealing of Falk's entire attitude towards theunionization of his employees,I set it forth in his words asfollows:THIS COMMITTEE SHOULD LAST 6 MONTHS TO BE RE-ELECTED OR TO CHANGE THE REPRESENTATIVES.Although the contents of the above message to theemployees, as well as other conversations related below,reflectpossible sponsorshipby theRespondent of aninternal-typeemployee bargaining representative,it shouldbe made clear at the outset that there is no allegation in thecomplaint that Respondent violated Section 8(axl) or (2)of theAct byengaging in any such conduct5 Accordingly,and although I do consider this evidence as relevantbackground to the other allegations involved in this case,6 Iwill make no such finding.In or about the first week of October,President Falkcame up to employee Ismael Diaz and spoke to him aboutthe Union:He first asked Diaz which person or employeebrought the Union into the plant. Diaz responded that hedid not know.Falk then told Diaz that unions promise alotof things but that they do not always keep theirpromises. He thereupon told Diaz that he would give him a10-percent increase in salary if he voted againstthe Union,concluding with the statement that he should ask the other4Although Falk raised some question as to the accuracy of the Englishtranslation of the document received in evidence,an interpreter testifiedthat except for one word relating to a matter of tense,the English was anaccurate translation of the Spanish.In any event,Falk in effect concededthata document of substantially similar content was prepared anddistributed among the employees,for he testified,"Iwrote the thing inEnglish and the translation is in Spanish."While the record does not reflectthe precise date on which the documents were distributed,at least oneemployee,Rosario Padilla,tgstified that it first came to his attention inSeptember.5 In his brief the General Counsel asserts that Sec. 10(b) precluded himThis man was on his own.He said the excitement wastoo damn much for him and he walked away from it.There were statements made.I said I was going to sellthe factory. . . .Some of my key personnel,men whohave been with me 15 years or more,men who havelarge families who have responsible jobs, men who havesomething to do with the union couldn't cope with this.They said,"Boss, what's going to happen if the uniongets in."I said,"I'm 67 years old. Thisrate raise isgoing along.I'm tired.If I can't run thisthing my way,Iwill try to sell it." That's what I told him. If this thinghad occurred and I had to sell it.Iwould have sold it.... If the union,ifwe had lost the election,Iwouldhave made an attempt to sell this thing,but I didn't tellour people that.A Christmas partywas held at Respondent's plant on orabout December22, 1973. At thismeeting Falk againspoke in favor of an inside union and against an outsideunion and again stated thathe would close the plant if theUnion came in -8 During this meeting hefurther stated thatfrom alleging this conduct to be violativeof the Act.Although this would betrue as of the date of the document(August 31, 1973), I do note that theaction therein proposed appears to have continued within the 10(b) period.8This is particularly true since reference to the formation of an"informal union"was included in conversations which Falk had withemployees at times and concerning matters material hereto.7Diaz testified,and Falk denied,that during this conversation Falkreferred to the Union with a four-letter word.However,Falk did not denythe main portion of this conversation,as related above.The alleged use ofthe four-letterword is not a material issue and need not be decided.8Credited testimony of Rosario Padilla and Orge Magna. 162DECISIONSOF NATIONALLABOR RELATIONS BOARDhe would give the employees a wage increase if they didnot select an outside union.9Employee Jose Lemon credibly testified concerning aconversation which he had with Falk a day or two beforethe election. He testified that Falk came up to him at thistime and stated,inter alia,that if the Union got in he wouldhave to cut out night work, overtime, and "people, too."JuanitaDiaz,who acted as election observer for theUnion at the February 8, 1974, election, testified that onthe morning of the of the election Falk handed her a paper,whereupon he stated, "I know you are in favor of theunion." She said that when he replied, "You don't knowthat," Falk stated, "Yes, I know you are in favor of theunion." Concerning the paper which Falk gave her, Diaztestified that it stated, "I will give you a picnic the 4th ofJuly. Youcan take allof yourrelativeswith you.Iwill giveyou a bonus and you will vote `No' for the outside union;the union from the outside will give you three or four daysof work a week." 10 Diaz testified that on this morning shealso observed Oose Hyland, vice president of the Respon-dent, and Don Fidel, a former foreman of the Respondent,distributing papers to the employees. Concerning all of theforegoing,Falk testified only that Fidel was not at theplant on election day, and further that "we were told andinstructed that there would be no election activities on thatday; and, during certain hours we abided by thatdecision." Falk did not otherwise deny the testimony ofDiaz concerning the conversation which she had with himon the morning of February 8 and the paper which hehanded her at that time. I credit the testimony of Diaz asset forth above.1'In sum,and upon all the foregoing, I find thatRespondent violated Section 8(axl) of the Act by theconduct of its president in threatening to close the plant ifthe Union came in, threatening to eliminate overtime andnight work' if the Union came in, and promising to grantthe employees an increase in wages and other benefits ifthey did not select the Union as the bargaining representa-tive,and by interrogating employees concerning theirunion activities and sympathies and the union activitiesand sympathies of other employees.C.The Termination of Juanita Diaz, Ismael Diaz,and Rosario Padilla1.The GeneralCounsel's caseIt is undisputed that on February 12, 1974, agents of theU.S. Immigration Service came to the plant,showed Falk acopy of theExcelsiorlist,12 and seized approximately 50percent of Respondent's 80 production employees alleged-ly because they had entered the country unlawfully. Falk9Credited on substantially corroborative testimony of Rosario Padillaand Juanita Diaz.10Diaz testified that Falk took the paper from her after she had tead it.11Oose Hyland did not testify although she was present at the hearing.12The record reflects that the fist, which Respondent and GeneralCounsel refer to in their brief as the so-calledExcelsiorlist,was a duplicateof the list ofemployeeswhich Respondent had furnished to the Board andto the Union prior to the representation election.13Diaz testified that during this conversation Falk also made thestatement, "You don't feel ashamed to be working in my place after being infavor of the union."Whatever construction the General Counsel orRespondent would give to this remark,I find the remark to be ambiguous.testified that, when he asked the agent in charge where heobtained the list, the agent replied that he could not tellhim, but that "usually this stuff comes from the union."Itwill be recalled that Juanita Diaz acted as the umonobserver at the election held on February 8. This employeetestified without contradiction that, on February 12, Falkcame up to her, stated that she was for the Union, andthereupon accused her of having called the U.S. Immigra-tion Service. He further told her, she testified, that, if shewanted the Union, she should "go with the 'union." 13According to the further uncontradicted testimony ofJuanita Diaz, Falk came up to her again on the morning ofFebruary 14 and at this time spoke to her as follows: "Stopworking, you brought to me a lot of problems, you call tothe Immigration and besides that I am telling you, you aretellingit to the union and beside that all the women fromthis place are mad at you because you are not representingthem in the union." It appears that Diaz in fact did notstop working at this time, but Falk came up to her again ator about 11:30 a.m. This time, according to her undeniedtestimony, Falk told her that he did not want her workingat his plant and that she should wait for her check. Shethereupon left the plant.14Upon arriving home sheapprized her husband,Ismael Diaz,of what had happened.Ismael Diaz,also an employee of Respondent, was at thistime off work due to an injury incurred at the plant. Uponbeing so advised, Mr. Diaz promptly called the plant andspoke to Jesse Godinas,the generalforeman, and askedwhy his wife had been laid off. According to the unrefutedtestimony of Diaz, Godinas responded that she had beenlaid off because she had brought "too many problems tothe factory," and "because she was sitting at the tablewhen the union was there" and because "all the women inthe factory were mad at her." Diaz rejoined that his wifewas "innocent," but that it was Rosario Padilla, a machineoperator,who had brought the Union to his home.Godinas thereupon told Diaz that his wife could have herjob back "if you can prove before Mr. Falk that your wife[is ] innocent."Godinas also advised that they should cometo the plant the following Monday if they wished to provethat point.Mr. and Mrs. Diaz came to the plant early Mondaymorning,February 18. Juanita Diaz first went to thetimeclock and observed that her card was missing. Notlong thereafter she and Mr. Diaz were summoned to thevestibule of Falk's office.Rosario Padilla and an employeewho actedas interpreterwere also summoned there.Through the interpreter, Falk thereupon held a meetingwith JuanitaDiaz,Ismael Diaz,and Rosario Padilla. Eachof these employees testified as tothe conversation whichensued.While not in strict accord in every detail, in itsIn this regard it is noteworthy that all the employee witnesses testified inSpanish and that their testimony was translated into English by aninterpreter.Ishall not speculate whether the ambiguity was due to themanner of speech of the witness,whether it was due to possible error of theinterpreter or the court reporter,or whether in fact it was an exact quotationof what was said.14Falk testified that on February 14 he told all the remaining employeesto go home.Apparently they did so,since Falk also testifiedwithoutcontradiction that the plant from this time was closed until February 18.However,Falk did not deny the individual conversation with Juanita Diaz,as related above. FORT LOCK CORPORATION163entirety, however, their testimony was substantially corro-borative.Theirversionofwhat transpiredmay besynthesized as follows: Falk first brought up the raid whichhad occurred the preceding week, asking those present ifthey did not feel sorry for the employees who had beentaken away in handcuffs.He mentioned that he had paid acertain sum of money "from each person from Mexico."He then stated that he was afraid of three employees,naming each of them;IsmaelDiaz,JuanitaDiaz, andRosario Padilla, because they had brought too manyproblems to the plant and because they had calledImmigration. At or about this point he asked Padilla if he"had brought the union"to Juanita and Ismael Diaz.Padilla responded in the affirmative,adding that he andanother employee (Charo) had brought the Diazes' cardsto be signed. Padilla denied, however, that he had calledImmigration.Falk thereupon told the three employees thathe was laying them off for about 2 weeks or a month andthat after that he would call them back. Falk concluded bystating that he did not want a union in the plant and that ifthey wanted a union they should go find a place with aunion.It isundisputed that Respondent did not at any timethereafter call the three employees and ask them to returnto work. Theyhave not sinceworked for the Company.2.Respondent'sdefense;conclusions as to thediscriminateesThe essence of Respondent's defense,accordingto Falk,is asfollows:He (Falk) received reports to the effect thatsome of his employees were underthe belief that the Unionwas responsible for calling Immigration and bringingabout the raid.These reports further had it, he said, thatthese employees threatened to take bodily harm againstMr. and Mrs. Diaz and Padilla because they were thepersons whom these employees believed to be"associatedmost closely with the union." Accordingly, Falk asserted, itwas for their own protection that he decided to lay off thethree alleged discriminatees for 2 weeks or a month untilthe situation quieted down,after'which time they were tocall him to see about returning to work.Concerning theconversation which he had with the Diazes and Padilla onthemorning of February 18, Falk simply testified asfollows:I called them all in and I said to them,there's so muchexcitement around here and there's threats now to yourperson.I have actually had people threaten if they gotahold of you, they would beat the daylights out ofyou. "I said ... "Why don't we do this, you take a two-weeks leave of absence;and, if its quiet after twoweeks, then fine,you can come back to work.If not,then you might have to stay out as long as a month, butget in touch with me and I'lllet you know what thesituation is."Tutning to my conclusions,upon the entire record I amconvinced and find that the three employees whose casesare at issue were terminated from their employment forreasons proscribed by the Act. There are a number ofreasons for my so finding,including,in the first place, thefact that Respondent's defense does not stand up underscrutiny.Thus, bearing in mind that the ultimate basisasserted by Falk for "laying off" these employees waspredicatedupon reports he had received from otherpersons,Falk testified on the first day of the 2-day hearingthat these reports "came to me from not one or two but ahalf dozen people in the factory." When he was thereuponasked to identify these individuals, Falk responded, "I canproduce them, sir. I don't recall theirnames. I'm very badon names."The fact is, however, that Respondent failed toproduce any employees to testify on this important point.The only testimonybearing onthis subjectat all wasadduced through Jesse Godinas, the general foreman, whowas called by Respondent on the second day; and as forGodinas, he was only able to testify concerning aconversation which he had with a nonemployee, one SonjaJacome, who was the wife of another Respondent foreman.According to Godinas, Jacome came to the plant one dayshortly after the raid to pick upsomechecks and at thistimetold him, "You know the people are very angry andare looking for the persons that cause this.They want togive them a lesson." When asked if Jacome named thepersonswho "the people" were looking for, Godinasresponded that she named Ismael Diaz and RosarioPadilla. He did not say that she also named Juanita Diaz.Although Godinas testified that he reported the foregoingconversation to Falk, this was the entire extent of theevidence adduced by Respondent as providing the assertedbasis for Falk's actions on February 18. Assuming thatGodinas did report this matter to Falk, this hearsayinformationwould hardlyseema sufficient basis forjustifying Falk's action in kind. In any event, however, theevidence in this case leaves little doubt but that the reasonadvanced by Respondent for theterminations(i.e.,thealleged threats) was at best but a pretext for discrimination.For the reasons below,I so find.To briefly recapitulate, it has been previously noted thatRespondent was extremely hostile to the unionization of itsemployees. As the only observer on behalf of the Union atthe representation election,it is obvious that Respondentknew Juanita Diaz to be a leading union supporter. Indeed,at the hearing Falk went so far as to say that he "resentedthe fact" that Juanita Diaz exercised her legitimate right inchallenging several of the voters at the election. Moreover,that he also resented the fact that she was a unionsupporter is clearly evidenced by the fact that a few daysafter the election he told her that "if she wanted the union,she should go with the union." Two days later she was senthome because,according to the reasons given her by Falk,she had caused"a lot of problems"and because she hadcalled Immigration.Significantly,when Mrs. Diaz' hus-band called the plant later that day and spoke to ForemanGodinas, Godinas told him that she was laid off becauseshe had brought too many problems to the factory andbecause she was "sitting at the table when the union wasthere,"the latter remark an obvious reference to her havingacted as the union election observer. Furthermore, whenMr. Diaz protested that his wife was innocent,but thatPadilla had brought the Union to them, Godinas stated 164DECISIONSOF NATIONAL LABOR RELATIONS BOARDthat she could have her job, back if he could prove to Falkthat his wife was innocent.From the foregoing,itwouldindeed appear that Mrs. Diaz was unlawfully terminatedon February 14 because she was a union supporter. But tocontinue,and adding to the plausibility of the testimony ofthe alleged discriminatees,it is noteworthy that Padilla wasnot brought into the picture until after Mr.Diaz told thegeneral foreman that it was Padilla who had brought theUnion to him and his wife.Thus, when Padilla wassummoned to appear before Falk along with Mr. and Mrs.Diaz on the morningof February18, Falk asked Padilla ifhe in fact had brought the Union to the Diaz's just as Mr.Diaz had informed Foreman Godinas on the previousFriday.Itwas then,upon Padilla's affirmative response tothequestion,thatallthreeof the employees wereterminated.Any remaining doubt as to the real reason forthis action is dispelledby Falk's final statement to theseemployees,and one which clearly speaks for itself,that hedid not want a union in the plant, but if they wanted aunion they should go find a place that had one.In finding that Diaz and Padilla were terminated becausethey were union supporters,as I do, I am mindful that Falkand Refugio Gonzales,the individual who acted asinterpreter on February 18, testified that the discriminateeswere advised to call back after 2 or 4 weeks to see if thesituation had calmed down sufficiently for them to returnto work.However, the three discriminatees,and each ofthem,testified that Falk promised to call them.From myobservation of the witnesses,I credit the testimony of thediscriminatees on this point.15 Indeed, upon the entirerecord in this case,Iam persuaded that Falk had nointention whatsoever of recalling these employees after helet them go on February 18, 1974. Except for the furtherfactual situation with regard to Ismael Diaz, which I noteimmediately below,Iconclude and find that theseemployees were effectively discharged as of that date.Itwill be recalled that Ismael Diaz was off work due toan injury at the time he brought his wife to the plant onFebruary18.He was,nevertheless, summonedby Falk totheabove-describedmeetingwhichwas held in thevestibule of Falk's office.Aside from the fact that Ismael'swife was known by Respondent to be a union supporter,Falk testified that, in the month or two precedingFebruary18, he observed thatIsmael was"very active" in drivingback and forth from the plant and that he therefore "reallythought he[Ismael]was under the employ of the union."Inasmuch as Ismael Diaz was known or suspected by Falkto be a union adherent,and inasmuch as he was fullyincluded in the discussion held on February 18 (at whichtime he was still an employee,albeit on a leave of absence),it is clear that Falk's entire remarks were also applicable tohim and that,in the context of the entire discussion, he wasalso terminated at that time.16In sum,upon the totality of the evidence and for thereasons described above,I conclude and find that JuanitaDiaz,Ismael Diaz,and Rosario Padilla were terminated by15With respect to Gonzales,the recordclearlyreveals that he did nothave a reliablememory of the February 18discussion wherein he acted asinterpreter.Thus,whereas it is undisputed between all the parties,includingthe Respondent,that Padilla was present,Gonzales testified that only Mr.and Mrs.Diaz were present16However,and as noted in In. 19,infra,any backpayowing Diaz shallRespondent in violation of Section 8(a)(1) and(3) of theAct.D.AllegedDiscrimination against SocorroCervantesSocorro Cervantes is the wife of Rosario Padilla. Thecomplaint alleges that on or about February 1, 1974, andthereafter,Respondent discriminatorily refused to recallher because she was Padilla'swife.Cervantes worked for Respondent from September 1972untilNovember 8, 1973. It is undisputed that on the latterdate Cervantes quit her job to go to California. It is alsoundisputed that she did so without giving Respondent anyadvance notice and without giving any indication that sheever intended to return to her job.She simply sent a note toher foreman stating that he should "please send my checkto California because I[am] going to California." 17Cervantes returned from California on or about January28, 1974. At no time thereafter did she personally apply fora position with Respondent. However, her husband,Padilla, testified that immediately after she returned fromvacation he asked Foreman Godinas that she be returnedto her job. According to Padilla, the foreman told him heshouldwait a week.Padilla testified that on severalsubsequent occasions he repeated this inquiry,but thateach time the foreman told him to wait.Finally,Padillatestified, the foreman advised him that he was sorry that hecould not give her a job.In addition to the foregoing, the General Counsel calledMarie Escovar, the sister of Rosario Padilla.Escovarworked forRespondentfrom May 1973 to October 1973,at whichtimeshe left byreasonof pregnancy. Escovartestified that she telephoned Godinas inApril 1974 to seeabout returning to work. According to Escovar, Godinasresponded,"You are losing your time because I am notgivingmore work for the family of Rosario."Concerningthis conversation,she later testified that Padilla added tothe foregoing statement"because your brother is giving meproblems."Notwithstanding that the above testimony does raisesome suspicion as to Cervantes'case,I am persuaded thattheGeneral Counsel has not establishedby a preponder-ance of the evidence that Respondent discriminatedagainstCervantesin violation of Section8(a)(3) of theAct.ts There is no evidence that Cervantes was at all activein the Union or that she had even signed a union card.More importantly, and with particular regard to theGeneral Counsel's theory ofthe case, it will be recalled thatRespondent did not learn of Rosario Padilla's unionactivitiesuntilbeing so apprized by Ismael Diaz onFebruary 14.With respect to the times that Padillarequested Foreman Godinas to put his wife back to work,Padilla's testimony was uncertain.Except for his testimonythat he first spoke to Godinas on this subject"immediate-ly" after his wife returned from California, he did notpinpoint or identify any of the subsequent occasions whennot commence until he was released by his doctor for resumption of work17Testimony of Cervantes.18 In view of the General Counsel's apparent reliance on the testimonyof Mane Escovar, one might speculate why she was not also named in theGeneral Counsel's complaint. FORT LOCK CORPORATION165he repeated this request.In short,the General Counsel didnot establish that Padilla requested,and thatRespondentrefused,to hire(or rehire)Socorro Cervantes at any timeon or after February 14, the earliest date of any provencompany knowledge.Any inference of discriminationagainst Cervantes that may be drawn from the testimonyof Escovar is negatedby the equallyarguable inferencethatRespondent refused to hire Cervantes immediatelyupon her return from California because she quit her jobwithout notice and therefore was not a reliable employee.Indeed,Falk testified that this was the second time thatCervantes had walked off the job and it was for this reasonthat the foreman did not rehire her again.Accordingly, inview of all the foregoing,it is recommended that theallegation as to Cervantes be dismissed.E.The ObjectionsTheUnion offered no evidence in support of itsobjections 1, 5, and 7. These objections are, therefore,overruled.Objections 2 and 3 parallel the 8(axl) violations which Ihave previously found with respect to unlawful promises ofbenefits.These objections are, accordingly, sustained.Objection 4 parallels the 8(aX3)violationspreviouslyfound.It is therefore sustained.Having found that objections 2, 3, and 4 have beensustained,itisrecommended that the election held onFebruary 8, 1974,be set aside and that a new election beheld at such time as the Regional Director deemsappropriate.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEdischarge to the date of Respondent's offer of reinstate-ment.Backpay shall be computed in accordance with theformula inF.W.Woolworth,90 NLRB 289 (1950), withinterest thereon computed in the manner and amountprescribed inIsis Plumbing & Heating Co.,138 NLRB 716(1962).19In viewof the nature and extent of the unfair laborpracticesherein found, it will be recommended thatRespondent be ordered to cease and desist from in anymanner infringing upon the rights guaranteed employees inSection7 of the Act.CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within themeaning of Section2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By discharging Juanita Diaz,IsmaelDiaz,andRosario Padilla, for the purpose of discouraging member-ship in a labor organization, Respondent violated Section8(a)(3) and (1) of the Act.4.By interfering with, restraining,andcoercing itsemployees in the exercise of rights guaranteed by Section 7of the Act, Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.6.Respondent has not violated the Act by not rehiringSocorro Cervantes.Upon the basis of the foregoing findings of fact,conclusions of law, and upon the entire record in this caseand pursuant to Section 10(c) of the Act, I hereby make thefollowing recommended:The activities of the Respondent set forth in section III,above,occurring in connection with the operations ofRespondent described in section I, above,have a close,intimate,and substantial relationship to trade,traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving foundthatRespondent has engaged in certainunfair labor practices,I shall recommend that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policiesof the Act.Ithaving been found that RespondentdischargedJuanitaDiaz,IsmaelDiaz,and Rosario Padilla, I shallrecommend that Respondentbe orderedto offer them fulland immediate reinstatement to their former positions, or,if these positions no longer exist, to substantiallyequiva-lent positions without prejudiceto their seniority and otherrights and privileges,and to make them wholefor any lossof earningstheymay have sufferedfrom the date of theiri9 Ismael Diaz was releasedby his doctor for his previously noted injuryon March4, 1974.He called Foreman Godinas onMarch 5, 1974, to seeabout returning to hisjob but at that time was advised that no position wasavailable for him.Accordingly,and althoughIhave foundthat thisemployee was unlawfully terminatedon February 18, 1974, any backpayowing him shall not commence untilMarch 5, 1974.ORDER20Respondent, Fort Lock Corporation, its officers,agents,successors, and assigns, shall:1.Cease and desist from:(a) Discouraging membership in or activities on behalf ofLocal 44A, Service Employees InternationalUnion,AFL-CIO-CLC, or in any other labor organization, bydischarging employees, or otherwise discriminatingagainstthem in anymanner, in regard to their hire or tenure ofemployment or any term or condition of employmentbecause of their union activity.(b) Interrogating employees about union activities orsympathies or the union activities or sympathies of anyother employee.(c) Threatening to close its plant or to eliminate overtimeand night work if the above-named Union or any otherlabor organization succeeds in organizing its employees.(d)Promising its employees wage increases or otherbenefitsduring an organization campaign in order toadduce them to abandon the Union.20 In the event no exceptions are filed asprovided by Sec.102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by theBoard and becomeits findings,conclusions,and Order,and allobjectionsthereto shall bedeemed waived for all purposes. 166DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organization, to bargain collectively through representa-tivesof their own choosing, and to engage in otherconcerted activities for the purposes of collective bargain-ing or any other mutual aid or protection, or to refrainfrom any or all such activities.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer to Juanita Diaz, Ismael Diaz, and RosarioPadilla immediate and full reinstatement to their formerpositions,or, if these positions no longer exist, tosubstantially equivalent positions without prejudice to theirseniority or other rights and privileges and make themwhole for any loss of pay they may have suffered as a resultof the discrimination against them in the manner set forthin the section of this Decision entitled "The Remedy."(b) Preserve and make available to the Board or itsagentsfor examination and copying, upon request, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary or appropriate to analyze the amount of backpaydue.(c) Post at its plant in River Grove, Illinois, copies of theattached noticemarked "Appendix" 21 Copies of saidnotice, on forms provided by the Regional Director forRegion 13, after being duly signed by Respondent'sauthorized representative, shall be posted of the attachednoticemarked "Appendix." 21 Copies of said notice, by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that such notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Decision, whatsteps Respondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that (1) the complaint bedismissed insofar as it alleges violations of the Act notspecifically found herein; and (2) that the election be heldat such time as the Regional Director deems appropriate.Order of theNationalLaborRelationsBoard" shall read"PostedPursuantto a Judgment of theUnitedStatesCourt of Appeals Enforcing an Order ofthe National LaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States-GovernmentWE WILL NOT unlawfullyinterrogate our employeeswith respect to their union activitiesor sympathies orwith respect to the union activities or sympathies ofother employees.WE WILLNOT threaten to closeour plant or toeliminate overtime and nightworkif the employeesselectLocal 44A, Service Employees InternationalUnion,AFL-CIO-CLC, or anyother labor organiza-tion, as their bargaining representative.WE WILL NOTpromise to grant our employees wageincreases,bonuses, or any other economic benefits forthe purpose of influencing them to abandon their unionactivities.WE WILL NOTdischarge,lay off,or otherwisediscriminate against our employees becauseof theirunion activities.WE WILLoffer JuanitaDiaz,IsmaelDiaz, andRosario Padilla immediate and full reinstatement totheir former jobs or, if those jobs no longer exist, tosubstantially equivalent jobs, without prejudiceto theirseniority or other rights and privileges,and we willmake them whole for any loss of earningsthey mayhave suffered because of our discrimination againstthem.WE WILL NOT in anyother manner interfere with,restrain,or coerce our employees in the exerciseof theirrights to self-organization,to form, join,or assist otherlabororganizations,to engage in other concertedactivities for the purpose of collective bargaining orother mutual aid or protection, or to refrainfrom anyand all such activities.21 In the event the Board'sOrder is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading"Posted byFORT LOCK CORPORATION